Per. Curiam,
We find nothing in the affidavit of defence that can be regarded as a sufficient answer to the conclusive effect given, by the 44th section of the contract, to the decision of the engineer in relation to the several matters therein specified. There is no allegation of fraud or collusion between the plaintiffs and the city engineer. Averments to the effect that the latter was negligent and made mistakes are not sufficient. When the parties agreed that, “to prevent all disputes and litigation,” his decision, as to any of the matters referred to,should “be final and conclusive,” they impliedly assumed the risk of negligence and consequent mistakes.
Further consideration of the questions involved is unnecessary. They are sufficiently presented and rightly disposed of in the opinion of the court below, and on it we affirm the judgment.